DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the seam of claim 31 is not shown or labeled in the drawings, making it unclear which precise component is referred to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 30 and 33, it is unclear how first strips can be positioned in an interior structure region, as the first strips have been established as being adhered to the outer surface.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claims 31 and 34, it is unclear where the seam is located as it is not discussed in the disclosure.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 32, it is unclear how the panel can consist of the recited components as it is disclosed to include additional components, at the very least an adhesive.  The examiner will examine as best understood.  Appropriate correction is required.
Claim 35 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, 21-24, 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs, U.S. Patent 2,351,209 in view of Dickens et al., U.S. Patent 4,094,110.
Regarding claim 13, Hobbs discloses a composite panel structure comprising: a panel having a predefined curvature (Fig. 6), the panel having a generally rectangular shape with a curvature, such that the panel has a convex outer surface and a concave inner surface with a set of side edge regions (region near 32 and 33) and a set of end edge regions (upper and lower end regions); the panel comprising at least one mineral wool fibre slab (36) with a facing sheet (35) adhered to the outer surface and a facing sheet (34) adhered to the inner surface, but does not specifically disclose the facing sheets are of a plurality of first strips adhered to the outer surface and a plurality of second strips adhered to the inner surface.  Dickens teaches inner and outer facing sheets comprised of metal strips bonded to the panel (col. 1, lines 32-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize sheeting strips such as those of Dickens for a wider range of panel sizes.
Regarding claim 14, Hobbs discloses a composite panel structure but does not specifically disclose wherein the mineral wool slab has a density within the range of 70 to 180 kg/m3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a mineral wool material having a density within the given range for an effective amount of thermal insulation in the building panel, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 15, Hobbs discloses a composite panel structure but does not specifically disclose wherein the mineral wool slab has a density of approx. 90 kg/m3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a mineral wool material having a density within the given range for an effective amount of thermal insulation in the building panel, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 16, Hobbs in view of Dickens, as modified, discloses a composite panel structure wherein the first strips and the second strips are arranged substantially parallel to each other on the convex outer surface and the concave inner surface, respectively (see Dickens Fig. 5, for example).  
Regarding claim 17, Hobbs in view of Dickens, as modified, discloses a composite panel structure wherein the strips each extend on the respective outer and inner surfaces between end edges of the end edge regions (see Dickens Fig. 5, for example; the strips extend the entire height).
Regarding claim 18, Hobbs in view of Dickens, as modified, discloses a composite panel structure wherein the strips are metal strips (Dickens col. 1, line 37).  
Regarding claim 21, the prior art, as modified, discloses a composite panel structure having a mineral wool sheathed in metal strips, but does not specifically disclose wherein the at least one mineral wool fibre slab comprises a plurality of mineral wool fibre slabs provided in succession, and each strip straddles all of the mineral wool fibre slabs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the mineral wool within the panels in the form of strips for a simplified and versatile assembly, and each metal strip straddles all of the mineral wool fibre slabs to negate seems within the panel through which moisture could pass and for a stronger composite assembly of the panel as a whole.
Regarding claim 22, Hobbs discloses a composite structure wherein the panel is provided with a predefined curvature, which is essentially a half-span of a building structure (see Fig. 1).  
Regarding claim 23, Hobbs discloses a building structure comprising a plurality of panels according to claim 13 (see Fig. 1).  
Regarding claim 24, the prior art, as modified, discloses a panel comprising the steps of: providing a panel with a predefined curvature (Hobbs Fig. 6); and placing one or more of the plurality of first strips in the panel form (strips of Dickson; col. 1, lines 32-39)and then adhesively fixing (Dickens, abstract) the at least one mineral fibre slab to the one or more of the plurality of first strips by placing the at least one mineral fibre slab in the panel form; and then providing a layer of adhesive (Dickens abstract) onto the inner surface of the at least one  mineral fibre slab; and then - placing one or more of the plurality of second strips in the panel form such that the one or more of the plurality of second strips become adhesively fixed to the at least one mineral fibre slab (abstract; Dickens col. 3, lines 34-47, generally), but does not specifically disclose providing a panel form.  It would have been obvious to onehaving ordinary skill in the art before the effective filing date of the claimed invention to utilize a surface or form having the desired panel curvature in order to establish the desired curvature in the panel.  Although a particular method has not been disclosed, all of the structural components have been disclosed and therefore the method would be obvious.  Providing and placing are method steps which are inherently present in a method of assembly.
Regarding claim 29, the prior art, as modified, discloses a panel comprising wherein the first strips are adhered directly to the outer surface of the at least one mineral wool fibre slab, and the second strips are adhered directly to the inner surface of the at least one mineral wool fibre slab (as Dickens is adhering the strips as modified, the strips will be directly adhered to the panel surfaces).  
Regarding claims 30 and 33, the prior art, as modified, discloses a panel wherein the panel extends vertically between the set of end edge regions to form an interior region, each of the first strips are spaced apart from each other (see for example Hobbs at 40) and support the mineral wool fibre slab without horizontal connections between the first strips in the interior region, and each of the second strips are spaced apart from each other and support the mineral wool fibre slab without horizontal connections between the second strips in the interior region (see for example Hobbs Fig. 13 which shows horizontal structural component is located at the structure peak as in the present invention).  
Regarding claims 31 and 34, the prior art as modified discloses a panel but does not specifically disclose wherein a seam between mineral wool fibre slabs is exposed between the first strips and between the second strips.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that seems would be exposed if an area to be covered is larger than the area of a single panel.
Regarding claim 32, the prior art as modified discloses a panel wherein the panel consists of the at least one mineral wool fibre slab with the first and second strips extending in a longitudinal direction of the panel from one of the set of end edge regions to the other one of the set of end edge regions (see Fig. 8 of Dickens for example), as best understood in light of the specification.  
Regarding claim 35, Hobbs discloses a building panel wherein one of the end edge regions is a ground level end edge region and the other of the end edge regions is a building top end edge region (see Figures, generally).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs, U.S. Patent 2,351,209 in view of Dickens et al., U.S. Patent 4,094,110 and Busick, U.S. Patent 4,625,472.
Regarding claim 19, the prior art discloses a composite panel structure having metal strips, but does not specifically disclose wherein the metal strips are made of thin steel sheets.  Busick teaches steel utilized in a paneling of a dome structure (col. 3, lines 44-47).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a steel for the metal strips as steel is a widely used and flexible material, depending on the thickness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs, U.S. Patent 2,351,209 in view of Dickens et al., U.S. Patent 4,094,110 and Sibley et al., U.S. Patent 2,180,373.
Regarding claim 18, the prior art discloses a composite structural panel having metal strips, but does not specifically disclose wherein the metal strips are galvanised.  Sibley teaches it is known in a structural panel to utilize a galvanized steel (col. 1, lines 16-17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a galvanized metal to protect the layer from the elements.
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs, U.S. Patent 2,351,209 in view of Dickens et al., U.S. Patent 4,094,110 and Henn, U.S. Patent Application Publication 2009/0324871.
Regarding claim 25, the prior art discloses a panel but does not specifically disclose it is further comprising: providing a counter form with a curvature shape congruently shaped relative to the predefined curvature of the panel form; and positioning the counter form against the innermost surface of the panel.  Henn teaches use of a counter form in the production of a building panel (paragraph 19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a counter form in the production of the panels as it is common to do so in the production of a three dimensional element.
Regarding claim 26, the prior art, as modified, discloses a panel but does not specifically disclose further comprising biasing the counter form against the panel form to clamp the first and second strips against the at least one mineral wool fibre slab while the adhesive is curing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that once the counter form is utilized the two sides of the panel and its components would be biased toward one another, thereby clamping the components together.
Regarding claim 27, the prior art, as modified, discloses a panel but does not specifically disclose wherein the panel form is a negative form with a predefined concave curvature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the form would be a negative form in order to establish the desired panel curvature.
Regarding claim 28, the prior art, as modified, discloses a panel but does not disclose wherein the panel form is a positive form with a predefined convex curvature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the form would be a positive form in order to establish the desired panel curvature.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward the combination of references, the examiner respectfully disagrees.  As Hobbs does indeed disclose components sealing adjacent panel members (such as 40, 41), the apparatus of Dickens is used primarily as a teaching reference for strips which are adhered to panel members.  The plastic panel material as described by Dickens is not a proponent of the claims, merely the strips of adhered material as recited in both the previous and present rejection.  The amount of support of the strips, as argued by the applicant, is also not a proponent of the claims nor of the rejections.  Regarding the argument that the strips are not adhered to the wool fibre, the applicant contends that this also is not required of the claim, and that the panel which indeed comprises the insulation material and facing sheets, as modified, comprises strips adhered to the panel surfaces.  Therefore the rejections stand.
See rejections to new claims as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633